DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening After Appeal
In view of the appeal brief filed on 22 February 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726
                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection below relies on a new interpretation of HAGIWARA (US 20160001352 A1) based on a different embodiment than prior rejections.
Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over HAGIWARA (US 20160001352 A1) in view of ROGERS (US 4641406), further in view of SUGIYAMA (JPS 60108136 A).
As to Claim 1, HAGIWARA teaches a method of manufacturing a steering rack, comprising: placing the elongate member having the plurality of steering rack teeth into a press (Figure 12a teaches a raw material (19a) used in forming a steering rack.  ¶0063 teaches that this “second example” forming method forms the rack teeth the same way as in the first example.  Figure 8 shows a large view of the workpiece from the first example where is it is formed as an elongate member.  Figures 12(D) and 12(G) show a sizing step where a workpiece already having teethed formed (second intermediate material) is placed in a press.), the press having: a die configured to receive a second portion of the elongate member (¶0063 teaches that this “second example” forming method forms the rack teeth the same way as in the first example. Figure 10 discloses the first example forming press having a die (27/27a) that receives the bottom section of the material to form the rack.  Figure 12(D) shows a small cutout view of this configuration for the “second example”.), and a punch provided with a plurality of tooth cavities that face towards the first portion of the elongate member (Figure 12(D) and 12(G) show the sizing punch (52/52a) that has a plurality of tooth cavities that face towards the top of the workpiece.); lowering the punch towards the first portion of the elongate member having the plurality of steering rack teeth in the initial tooth form (Figure 12(D) and 12(G) show a sizing punch (52/52a) that is lowered towards the “first portion” of the workpiece to perform the sizing of the already formed rack teeth. ¶0063 teaches a sizing process is performed in the second example.); cold upsetting the initial tooth form of the plurality of steering rack teeth within a corresponding cavity of the plurality of tooth cavities of the punch (The term “cold upsetting” is interpreted in view of applicant’s specification (¶0022) as performing the work at ambient shop temperatures. HAGIWARA makes no mention of heating the material prior to pressing, so it is interpreted as teaching upsetting at ambient temperatures.  Figure 12(G) shows a sizing punch (52a) that is used to further upset the teeth and has a plurality of tooth cavities.  This punch operates in the same manner as the initial punch (32), but is used to size the already formed teeth.), wherein each tooth of the plurality of steering rack teeth upset by the punch has a second tooth width and second tooth height, and the second tooth width is greater than the first tooth width, the second tooth width and the second tooth height defining a final tooth form (Figures 12(F) to 12(G) show the forming of the first tooth width and height using the first teeth forming punch (32), then a sizing performed by a sizing die (52). The sizing die tooth cavities, which correspond to the tooth height, are shorter than the cavities of the first teeth forming punch (32) so the teeth will be shorter.  When the sizing punch presses the teeth downward to make them shorter, the excess material will cause the teeth to increase in width as the height decreases.) wherein the shape of the second portion is formed substantially simultaneously with forming of the final tooth form of the plurality of steering rack teeth into the first portion (Figure 12(C) and 12(D) show the bottom of the rack material is constrained by a lower die (27) during the forming of the teeth. Figure 12(B) shows the initial material (23) has an oblong rounded shape, and Figures 12(C)/12(D) and 13 show the shape of the material is changed during the tooth forming steps.) the steering rack having a maximum thickness proximate a center tooth of the plurality of steering rack teeth. (Figure 13 shows a cross sectional view of the finished steering rack. The section of the rack material with the teeth (16a) is shown in solid lines, while the other half of the rack is shown in hidden lines. ¶0064 teaches that the “flat surface sections” (55) are formed where the teeth are formed. The maximum thickness in the side to side direction (shown as the ‘W’ dimension) of the rack is shown to be between the flat surface sections, since this section of the rack is thicker than the other half.  This thickness is interpreted as extending along the entire toothed section, so it will be directly aligned with the center tooth. This interpretation is based on the fact that the direction of measurement of the thickness is not currently claimed, such that the lateral thickness of the rack of HAGIWARA is interpreted as meeting the claimed thickness.)
HAGIWARA is silent regarding cutting a plurality of steering rack teeth each having a first tooth width and a first tooth height into a first portion of an elongate member to define an initial tooth form.  HAGIWARA does disclose forming a first set of steering rack teeth in Figures 12(C) and 12(F).
However, ROGERS teaches cutting a plurality of steering rack teeth each having a first tooth width and a first tooth height into a first portion of an elongate member to define an initial tooth form. (Col. 2 Lines 50-65 disclose cutting of the rack teeth, followed by a pressing operation to change the profile of the teeth.  The cutting, then pressing method of ROGERS provides an initial tooth form that is created via cutting, then subjected to further processing.)
One of ordinary skill in the art would have been motivated to apply the tooth cutting technique of ROGERS to the first tooth deforming method of HAGIWARA “to alleviate unnecessary stress in the metal during the pressing operation” (ROGERS Col. 3, Lines 25-30) This alleviation of stress will also extend to the die, which will promote increased service life of the press of HAGIWARA.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the tooth cutting technique of ROGERS to the first tooth deforming method of HAGIWARA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).
HAGIWARA does not explicitly disclose forming an arcuate, curved ramp onto the second portion of the elongate member with a groove of the die, wherein the arcuate, curved ramp function is formed into the second portion substantially simultaneously with forming of the final tooth form of the plurality of steering rack teeth into the first portion and curves in a longitudinal direction of the elongate member, the second portion disposed on an opposite side of the steering rack relative to the first portion.
HAGIWARA does disclose the formation of a shape on the bottom (second) surface of the workpiece during the teeth forming operations. (Figures 10-11)
However, SUGIYAMA teaches forming an arcuate, curved ramp onto the second portion of the elongate member with a groove of the die (Figure 9 teaches a lower mold (12) that has an arcuate depression (11).  Figure 6 teaches the rack (5) has a back surface (13) opposite the teeth (6) where the arcuate surface (16) is formed.  This surface forms a curved outer surface in the longitudinal direction of the workpiece.), wherein the arcuate, curved ramp function is formed into the second portion substantially simultaneously with forming of the final tooth form of the plurality of steering rack teeth into the first portion and curves in a longitudinal direction of the elongate member (Figures 3 and 4 and Page 2, 2nd Paragraph of the machine translation teach a molding surface (9) on the upper die (10) for molding the rack teeth (6) into a predetermined size and shape.  Figure 4 shows a cross section where both the first and second surfaces are being acted on by the upper (10) and lower (12) die simultaneously.), the second portion disposed on an opposite side of the steering rack relative to the first portion (Figure 6 shows the rack has a bottom portion with the formed ramp that is opposite the first portion with the formed teeth.).
The addition of the “ramp” of SUGIYAMA is interpreted as being placed on the opposite side of the teeth in HAGIWARA through a modification of the lower die shape.
One of ordinary skill in the art would have been motivated to apply the known arcuate ramp formation technique of SUGIYAMA to the toothed rack formation method of HAGIWARA in order to create a steering rack that smoothly slides along an axis at a portion that contacts the rack guide when in the neutral position.  (SUGIYAMA, Machine Translation, Page 2, Paragraph 1)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known arcuate ramp formation technique of SUGIYAMA to the toothed rack formation method of HAGIWARA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to Claim 5, HAGIWARA in view of ROGERS and SUGIYAMA teaches the method of claim 1 wherein the second tooth height is less than the first tooth height. (HAGIWARA, Figure 12(G) shows the sizing die (52a) has a shorter tooth forming cavity than the initial die (32a), such that the final tooth height will be shorter than the initial height when pressed.)

As to Claim 7, HAGIWARA in view of ROGERS and SUGIYAMA teaches the method of claim 1 wherein the arcuate, curved ramp of the second portion of the elongate member defines a steering rack bearing contact surface. (HAGIWARA, Figure 15 discloses that the rack (11) has a contact surface that bears against the input shaft (6) on one end and the second input shaft (12) on the other. Figure 14 shows another view of the steering rack interaction with the input shafts where the connection between the input shaft (6) and the rack contacts all sides on the steering rack, including the second side portion. SUGIYAWA is relied upon for the arcuate ramp formation on the second portion and states that the ramp contacts the rack guide (Page 2, Paragraph 1).)

Claims 1, 5, and 7 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over HAGIWARA (US 20160001352 A1) in view of ROGERS (US 4641406), further in view of SUGIYAMA (JPS 60108136 A) and THYSSENKRUPP PRESTA AG (AT 514503 A1), hereinafter AT514503A1.
As to Claim 1, HAGIWARA teaches a method of manufacturing a steering rack, comprising: placing the elongate member having the plurality of steering rack teeth into a press (Figure 12a teaches a raw material (19a) used in forming a steering rack.  ¶0063 teaches that this “second example” forming method forms the rack teeth the same way as in the first example.  Figure 8 shows a large view of the workpiece from the first example where is it is formed as an elongate member.  Figures 12(D) and 12(G) show a sizing step where a workpiece already having teethed formed (second intermediate material) is placed in a press.), the press having: a die configured to receive a second portion of the elongate member (¶0063 teaches that this “second example” forming method forms the rack teeth the same way as in the first example. Figure 10 discloses the first example forming press having a die (27/27a) that receives the bottom section of the material to form the rack.  Figure 12(D) shows a small cutout view of this configuration for the “second example”.), and a punch provided with a plurality of tooth cavities that face towards the first portion of the elongate member (Figure 12(D) and 12(G) show the sizing punch (52/52a) that has a plurality of tooth cavities that face towards the top of the workpiece.); lowering the punch towards the first portion of the elongate member having the plurality of steering rack teeth in the initial tooth form (Figure 12(D) and 12(G) show a sizing punch (52/52a) that is lowered towards the “first portion” of the workpiece to perform the sizing of the already formed rack teeth. ¶0063 teaches a sizing process is performed in the second example.); upsetting the initial tooth form of the plurality of steering rack teeth within a corresponding cavity of the plurality of tooth cavities of the punch (Figure 12(G) shows a sizing punch (52a) that is used to further upset the teeth and has a plurality of tooth cavities.  This punch operates in the same manner as the initial punch (32), but is used to size the already formed teeth.), wherein each tooth of the plurality of steering rack teeth upset by the punch has a second tooth width and second tooth height, and the second tooth width is greater than the first tooth width, the second tooth width and the second tooth height defining a final tooth form (Figures 12(F) to 12(G) show the forming of the first tooth width and height using the first teeth forming punch (32), then a sizing performed by a sizing die (52). The sizing die tooth cavities, which correspond to the tooth height, are shorter than the cavities of the first teeth forming punch (32) so the teeth will be shorter.  When the sizing punch presses the teeth downward to make them shorter, the excess material will cause the teeth to increase in width as the height decreases.) wherein the shape of the second portion is formed substantially simultaneously with forming of the final tooth form of the plurality of steering rack teeth into the first portion (Figure 12(C) and 12(D) show the bottom of the rack material is constrained by a lower die (27) during the forming of the teeth. Figure 12(B) shows the initial material (23) has an oblong rounded shape, and Figures 12(C)/12(D) and 13 show the shape of the material is changed during the tooth forming steps.) the steering rack having a maximum thickness proximate a center tooth of the plurality of steering rack teeth. (Figure 13 shows a cross sectional view of the finished steering rack. The section of the rack material with the teeth (16a) is shown in solid lines, while the other half of the rack is shown in hidden lines. ¶0064 teaches that the “flat surface sections” (55) are formed where the teeth are formed. The maximum thickness in the side to side direction (shown as the ‘W’ dimension) of the rack is shown to be between the flat surface sections, since this section of the rack is thicker than the other half.  This thickness is interpreted as extending along the entire toothed section, so it will be directly aligned with the center tooth. This interpretation is based on the fact that the direction of measurement of the thickness is not currently claimed, such that the lateral thickness of the rack of HAGIWARA is interpreted as meeting the claimed thickness.)
HAGIWARA is silent regarding cutting a plurality of steering rack teeth each having a first tooth width and a first tooth height into a first portion of an elongate member to define an initial tooth form.  HAGIWARA does disclose forming a first set of steering rack teeth in Figures 12(C) and 12(F).
However, ROGERS teaches cutting a plurality of steering rack teeth each having a first tooth width and a first tooth height into a first portion of an elongate member to define an initial tooth form. (Col. 2 Lines 50-65 disclose cutting of the rack teeth, followed by a pressing operation to change the profile of the teeth.  The cutting, then pressing method of ROGERS provides an initial tooth form that is created via cutting, then subjected to further processing.)
One of ordinary skill in the art would have been motivated to apply the tooth cutting technique of ROGERS to the first tooth deforming method of HAGIWARA “to alleviate unnecessary stress in the metal during the pressing operation” (ROGERS Col. 3, Lines 25-30) This alleviation of stress will also extend to the die, which will promote increased service life of the press of HAGIWARA.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the tooth cutting technique of ROGERS to the first tooth deforming method of HAGIWARA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results. See MPEP 2143 (I)(D).
HAGIWARA does not explicitly disclose forming an arcuate, curved ramp onto the second portion of the elongate member with a groove of the die, wherein the arcuate, curved ramp function is formed into the second portion substantially simultaneously with forming of the final tooth form of the plurality of steering rack teeth into the first portion and curves in a longitudinal direction of the elongate member, the second portion disposed on an opposite side of the steering rack relative to the first portion.
HAGIWARA does disclose the formation of a shape on the bottom (second) surface of the workpiece during the teeth forming operations. (Figures 10-11)
However, SUGIYAMA teaches forming an arcuate, curved ramp onto the second portion of the elongate member with a groove of the die (Figure 9 teaches a lower mold (12) that has an arcuate depression (11).  Figure 6 teaches the rack (5) has a back surface (13) opposite the teeth (6) where the arcuate surface (16) is formed.  This surface forms a curved outer surface in the longitudinal direction of the workpiece.), wherein the arcuate, curved ramp function is formed into the second portion substantially simultaneously with forming of the final tooth form of the plurality of steering rack teeth into the first portion and curves in a longitudinal direction of the elongate member (Figures 3 and 4 and Page 2, 2nd Paragraph of the machine translation teach a molding surface (9) on the upper die (10) for molding the rack teeth (6) into a predetermined size and shape.  Figure 4 shows a cross section where both the first and second surfaces are being acted on by the upper (10) and lower (12) die simultaneously.), the second portion disposed on an opposite side of the steering rack relative to the first portion (Figure 6 shows the rack has a bottom portion with the formed ramp that is opposite the first portion with the formed teeth.).
The addition of the “ramp” of SUGIYAMA is interpreted as being placed on the opposite side of the teeth in HAGIWARA through a modification of the lower die shape.
One of ordinary skill in the art would have been motivated to apply the known arcuate ramp formation technique of SUGIYAMA to the toothed rack formation method of HAGIWARA in order to create a steering rack that smoothly slides along an axis at a portion that contacts the rack guide when in the neutral position.  (SUGIYAMA, Machine Translation, Page 2, Paragraph 1)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known arcuate ramp formation technique of SUGIYAMA to the toothed rack formation method of HAGIWARA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).
HAGIWARA does not explicitly disclose “cold” upsetting of the teeth during the upsetting step.  HAGIWARA is silent regarding the temperature of the pressing (hot or cold).
However, AT514503A1 teaches cold upsetting of rack teeth in a steering rack. (Figure 1 shows the rack has a toothed region. Lines 121-122 teach the teeth formation is completed using cold forming of the tube in a press.  Lines 146-147 teach the cold forming of teeth. Lines 111-115 teach that the cold forming is completed below the recrystallization temperature of the material. The temperature during cold forming is described as room temperature.)
One of ordinary skill would have been motivated to apply the known cold working technique of AT514503A1 to the teeth forming method of HAGIWARA in order to produce toothing that has a high dimensional and form accuracy along with good surface quality. (AT514503A1 Lines 146-148)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known cold working technique of AT514503A1 to the teeth forming method of HAGIWARA because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to Claim 5, HAGIWARA in view of ROGERS, SUGIYAMA and AT514503A1 teaches the method of claim 1 wherein the second tooth height is less than the first tooth height. (HAGIWARA, Figure 12(G) shows the sizing die (52a) has a shorter tooth forming cavity than the initial die (32a), such that the final tooth height will be shorter than the initial height when pressed.)

As to Claim 7, HAGIWARA in view of ROGERS, SUGIYAMA and AT514503A1 teaches the method of claim 1 wherein the arcuate, curved ramp of the second portion of the elongate member defines a steering rack bearing contact surface. (HAGIWARA, Figure 15 discloses that the rack (11) has a contact surface that bears against the input shaft (6) on one end and the second input shaft (12) on the other. Figure 14 shows another view of the steering rack interaction with the input shafts where the connection between the input shaft (6) and the rack contacts all sides on the steering rack, including the second side portion. SUGIYAWA is relied upon for the arcuate ramp formation on the second portion and states that the ramp contacts the rack guide (Page 2, Paragraph 1).)

Response to Arguments
Applicant’s arguments, see pages 10-13 of the appeal brief, filed 22 February 2022, with respect to the rejection of claim 1, specifically regarding the claimed thickness, have been fully considered and are persuasive. 
The rejection dated 24 September 2021 relied on figures of HAGIWARA that did not explicitly disclose the thickness of the claimed portion due to the lack of dimensions. The addition of the ramp of SUGIYAMA did not cure the lack of explicit disclosure in HAGIWARA.
A new interpretation of the maximum thickness in HAGIWARA is presented in the rejection above.  The new interpretation does not rely on a combination of figures to arrive at the claimed maximum thickness.  Figure 13 of HAGIWARA explicitly discloses the difference of thickness between two halves of the steering rack.

Applicant's arguments on pages 13-14 of the appeal brief filed 22 February 2022 have been fully considered but they are not persuasive.
Applicant provides remarks regarding the “cold upsetting” step, specifically that HAGIWARA “fails to specify that this is done at temperatures below the material’s recrystallization temperature, as required for “cold” upsetting, or forging”, and states that Applicant’s support for cold upsetting is from ¶0022 of the specification.
Examiner respectfully asserts that the specification makes no mention of the asserted temperature below the material’s recrystallization temperature, and that ¶0022 states that the process is done at “ambient shop temperatures”.  Since there is no heating, warming, or hot forming steps presented in the prior art of HAGIWARA, it is interpreted that it teaches the method of “cold upsetting” because a lack of an explicit heating step means that the object is at ambient shop temperature. 

Applicant's arguments on pages 15-16 of the appeal brief filed 22 February 2022 have been fully considered but they are moot because that rejection is no longer presented in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 6543569 B1 teaches a large thickness on the opposite side of the teeth formed portion of a steering rack. See Figure 29.
US 6601428 B1 teaches a large thickness on the opposite side of the teeth formed portion of a steering rack. See Figure 6.
US 4646554 A teaches a large thickness on the opposite side of the teeth formed portion of a steering rack. See Figure 4.
GB-2026908-A teaches forming a steering rack by cutting the teeth (broaching) then cold forming to finish the tooth shape. See abstract, Page 2, Lines 88-90 and Page 2 Lines 126-129.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726